HALE, J.
Judgmentjwas rendered in a justice’s court against the plaintiff’s in error, notice of appeal to the court of common pleas given by them, and an undertaking as provided by law, was entered into. A transcript was filed in the insolvency court on the 6th day of December, 1898.
At the January term of the court of common pleas, the defendant in error filed a transcript of the justice’s docket in the clerk’s office of the court of common pleas, and, under section 6588, of the Revised Statutes, asked for a judgment which was rendered in his favor. Subsequently and at the same term this judgment was set aside on motion of plaintiffs in error, and the transcript was stricken from the docket.
At the April term, 1899, the transcript from the justice’s docket was refiled, and judgment again rendered against the plaintiffs in error. In this there was no error.
The thirty days given to the appellant to file the transcript with the clerk of the court of common pleas not having expired *628until after the commencement of the January term, 1899, of that court, the transcript was properly filed, at the April term of 1899, and the defendant in error was not barred of his right to a judgment thereon by the proceedings at the April term.
Zehring, Ripley & Maurer, for Plaintiffs in Error.
Noble, Pinney & Willard, for Deendant in Error.
Judgment affirmed.